219 Ga. 543 (1964)
134 S.E.2d 600
FERSTER
v.
FERSTER.
22250.
Supreme Court of Georgia.
Argued November 13, 1963.
Decided January 10, 1964.
Edenfield, Heyman & Sizemore, Wm. H. Major, for plaintiff in error.
Cullen M. Ward, Hewlett & Ward, contra.
QUILLIAN, Justice.
The single assignment of error contained in the bill of exceptions is that the trial judge erred in holding the courts of this State are not bound under the full faith and credit clause of the United States Constitution to enforce pendente lite or interlocutory judgments of a sister State that are by their own terms subject to revision or revocation. Held:
The case sub judice is controlled adversely to the plaintiff in error by the full bench decision of Cureton v. Cureton, 132 Ga. 745 (2) (65 S.E. 65), which held: "A decree for alimony of a sister State, providing for future monthly payments, which by its own terms is subject to be revoked or modified, as to the amount to be paid thereunder, by the court rendering such decree, is not such a decree as is enforceable in this State under the full faith and credit clause of the Constitution of the United States, or upon principles of comity."
Judgment affirmed. All the Justices concur.